Dear Mr. Richard:
You have requested an opinion regarding the use of drug seizure money to purchase books for your "Accelerated Reader Program."
R.S. 40:2616(B) governs the disbursement and usage of drug seizure monies. The same provides for the establishment of a Special Asset Forfeiture Fund where all said monies are to be deposited the provisions of the aforementioned statute are as follows:
  The court shall ensure the equitable distribution of any forfeited property, or of monies under and subject to the provisions of this Subsection, to the appropriate local, state or federal law enforcement agency so as to reflect generally the contribution of the agency's participation in any of the activity that led to the seizure or forfeiture of the property or deposit of monies under and subject to the provisions of this Subsection. The office of the district attorney shall administer expenditures from the fund. The fund is subject to public audit. Money in the fund shall be distributed in the following order of priority:
  (1) For satisfaction of any bona fide security interest or lien.
  (2) Thereafter, for payment of all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising, and court cost.
  (3) The remaining funds shall be allocated as follows:
  (a) Sixty percent thereof to the law enforcement agency or agencies making the seizure, such proceeds to be used in drug law *Page 2 
enforcement, including but not limited to reward programs established by such agencies.
  (b) Twenty percent thereof to the criminal court fund.
  (c) Twenty percent thereof to any district attorney's office that employs the attorney's that handle the forfeiture action for the state. This shall be paid into the district attorney's twelve percent fund to be used for public purposes including, but not limited to use for prosecution, rewards, support and continuing legal education in furtherance of this Chapter, and in regard to Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950.
Previously, this office have issued opinions addressing this matter. In Atty. Gen. Op. 94-170 and Atty. Gen. Op. 03-0190 this office found that any and all proceeds from drug forfeiture are to be used towards the advancement of drug law enforcement. Any use, other than discussed above, is prohibited. Therefore, this office maintains it opinion that all proceeds derived from drug asset forfeiture are to be used exclusively for the benefit of Drug Law Enforcement Agencies.
Unfortunately these proceeds can not be used to buy books for the Accelerated Reading Program.
  Very truly yours, ___________________________ C. Joseph Giordano Assistant Attorney General